Opinion issued July 13, 2006















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00091-CR
____________

CARLTON JOSEPH CHEVIS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court 
Harris County, Texas
Trial Court Cause No. 1013189



 
MEMORANDUM  OPINION
               The trial court conducted a hearing on April 10, 2006, and the supplemental
record of that hearing has been filed in this Court.  At the hearing, appellant stated
that he wished to withdraw this appeal.  Appellant has not filed a written motion to
withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant’s
expressed desire to forego pursuit of his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
               Any pending motions are denied as moot.
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
 
PER CURIAM
Panel consists of  Justices Keyes, Alcala, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).